DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 06/25/2020 has been entered.  Claims 3-5, 8-15, 19, 20, and 23-29 were amended.  Claims 1-29 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “one of R62 to R69 is bonded with L101”; however, the formula (10-4) contains two L101.  It is unclear if the group containing R62-R69 may bond with either L101 or if the group is intended to bond only with the L101 on the right side of the structural formula (10-4).  Clarification and/or correction are required.  Claims 21-25 depend from claim 20 and are included in the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-20, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152418 A1) (where US patent family equivalent document US 2018/0094000 is used as the English translation and citations below are to the US ‘400 document).
Hatakeyama et al. discloses compounds for organic EL elements according to formula (A) (see par. 19-20) or more specifically as formula A’ (see par. 50):

    PNG
    media_image1.png
    164
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    415
    media_image2.png
    Greyscale
.
R1 to R11 are hydrogen or a group (see par. 52), Y1 represent boron (see par. 54), and X1 and X2 may be selected as N-R where R is alkyl, aryl, or heteroaryl (see par. 23, 196).  R1 to R11 may include a heteroaryl group (see par. 52).  Note that a specifically described heteroaryl for any one of R1 to R11 includes carbazole group (RG-3) (see par. 211).  Heteroaryl rings including at least carbazole ring are further described at par. 203.
	While Hatakeyama does not appear to show an example formula A or A’ derivative where the Y1, X1, and X2 are specifically selected in combination as the defined groups discussed above and at least one R1 to R11 is selected as a heteroaryl group, given the teachings of the reference with respect to definitions stated for formula A or A’ derivatives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds the same as derivatives within the claims, because Hatakeyama specifically teaches the required groups for forming such compounds.  One would expect to achieve functional compounds within the disclosure of Hatakeyama for a functional emitting device with a predictable result and a reasonable expectation of success.
	Regarding claims 2, 3, and 5, R10 may be selected as a heteroaryl group (see par. 52) or may be an aryl that is substituted by heteroaryl (see par. 52).
	Regarding claims 4-6, R1-R11 of A’ are hydrogen or groups within the recited groups (see par. 52).
	Regarding claims 7 and 8, R11 of A’ may be selected as a heteroaryl group (see par. 52) or may be an aryl that is substituted by heteroaryl (see par. 52).
	Regarding claims 9 and 12, R1 to R11 may include a heteroaryl group (see par. 52).  Note that a specifically named heteroaryl as R1 to R11 includes carbazole group (RG-3) (see par. 211).  Furthermore, heteroaryl ring is specifically taught to include carbazole ring (see par. 203).
	With respect to claims 10 and 11, a substituent is not specifically required to be present by the claims, but substitution of the derivatives is taught (see par. 204-210).
	With respect to claims 13 and 14, the material is used in an organic EL device (see claim 30 on page 186).
	With respect to claims 15 and 16, the material of formula A or A’ may be part of the light emitting layer of a device (see par. 404).
	With respect to claims 17-20, an anthracene derivative may be used in the light emitting layer and the anthracene may comprise aryl or heteroaryl (including carbazole) at the 9- 10- positions of the anthracene core (see claim 15 on page 182).
	Regarding claims 22 and 26, an anthracene derivative for the light emitting layer may include a benzocarbazole group (see par. 281).
	With respect to claims 27 and 28, a device may include a hole transporting layer and an electron transporting layer (see par. 396, 397, 407-409).
	With respect to claim 29, electronic devices may comprise the EL element (see par. 490-496).

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152418 A1) (where US patent family equivalent document US 2018/0094000 is used as the English translation and citations below are to the US ‘400 document) in view of Ito et al. (US 2015/0325800 A1).
Hatakeyama is relied upon as set forth above.
The formula (A) or (A’) material may be used in a light emitting layer as discussed in the above rejection and host material may include anthracene derivatives, although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives of instant claims 21 and 23-25 requiring an O or S heteroatom substitution group.  In analogous art, Ito et al. teaches anthracene derivatives as part of a light emitting layer of an organic electroluminescent device (see Ito et al. abstract and par. 143).  Specific anthracene derivatives taught by Ito include the following:

    PNG
    media_image3.png
    161
    288
    media_image3.png
    Greyscale
(see Ito, pg. 15) 
    PNG
    media_image4.png
    124
    248
    media_image4.png
    Greyscale
(Ito, pg. 20).
The Ito anthracene derivatives are host materials for an emitting layer (see Ito claim 13 on page 165).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative as taught by Ito et al. such as the above shown compounds from pages 15 and 20 as anthracene derivative host material for a device structure according to Hatakeyama et al., because one would expect the compound(s) as taught by Ito et al. to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Ito et al. with a predictable result and a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Escande et al., (2015), Chemical Communications, 51(29), 6257-6274 discusses boron-containing polycyclic aromatic derivatives (see page 6263, at least compound 36).
A machine translation copy of reference WO 2015/102118 A1, which was cited by applicant on the 07/30/2020 I.D.S., is provided with this office action and is cited on the PTO-892 attached to this office action.
The references are considered relevant to the field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786